DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation “pint” in line 3. Examiner assumes that it is a typographical error and suggests to the Applicant’s representative to change it to “point”
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: RF control unit, a system control unit, resonance portion, filtering portion, RF matching unit and a matching portion in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0064] for the communicator  is described as a transceiver that performs communication with various types of external apparatuses according to various types of communication methods.
 
Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the plurality of sensors" in line 6. It is unclear and indefinite to which plurality of sensors are referring to? Are there the plurality of sensors that are associated with the reference sensing data that are stored in the storage? Or are there the plurality of sensors that are corresponding to the determined operation state?.
Claim 2 recites the limitations “the determination” in line 7. It is unclear and indefinite to which determination is referring to? Is it the determination of the operation state? Or Is it the determination if an error has occurred?
Claim 3 is rejected as stated above because due to their dependency from claim 2. Claim 3 is also indefinite.
Claim 3 recites the limitations "the plurality of sensors" in lines 3-4 and 6-7. It is unclear and indefinite to which plurality of sensors are referring to? Are there the plurality of sensors that are associated with the reference sensing data that are stored in the storage? Or are there the plurality of sensors that are corresponding to the determined operation state?.
Claim 11 recites the limitations "the plurality of sensors" in line 6. It is unclear and indefinite to which plurality of sensors are referring to? Are there the plurality of sensors that are associated with the reference sensing data that are stored in the storage? Or are there the plurality of sensors that are corresponding to the determined operation state?.
Claim 11 recites the limitations “the determination” in line 7. It is unclear and indefinite to which determination is referring to? Is it the determination of the operation state? Or Is it the determination if an error has occurred?
Claim 12 is rejected as stated above because due to their dependency from claim 11. Claim 12 is also indefinite.
Claim 12 recites the limitations "the plurality of sensors" in lines 3-4 and 6-7. It is unclear and indefinite to which plurality of sensors are referring to? Are there the plurality of sensors that are associated with the reference sensing data that are stored in the storage? Or are there the plurality of sensors that are corresponding to the determined operation state?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. () hereafter Matsuzaki, in view of Davis et al. (Patent US10579971) hereafter Davis.
Regarding claim 1, Matsuzaki discloses a server for managing a home network (fig 1:200 and fig 4:211, par[0222]: The information notification system 11 includes a house 100, an electric home appliance 101, an electric home appliance 102, a monitoring device 103, a monitoring device 104, and a monitoring device 105 which are respectively inside the house 100, a server 200. The server 200 includes a communicating unit 201, an electric home appliance log receiving unit 202, a monitoring log receiving unit 212, a log determining unit 216, a corresponding monitoring device recording unit 211, a notification determining unit 204, a mobile device position receiving unit 205, a prescribed range determining unit 206, an inquiry processing unit 208, a communicating unit 209, a house position recording unit 210, and a mobile notifying unit 214), comprising:
a storage (fig 4:211, par[0243], [0245]: The corresponding monitoring device recording unit 211 records a correspondence table H17 showing a correspondence relationship between an electric home appliance and a monitoring device that monitors the electric home appliance) configured to store an operation state of at least one electronic apparatus in the home network and reference sensing data for each of a plurality of sensors (fig 4:211 & fig 17, par[0245]: The server 200 comprises a corresponding monitoring device recording unit 211 that records a correspondence table H17 showing a correspondence relationship between an electric home appliance technically equivalent to the electronic apparatus and a monitoring devices such as power meter, sound sensor and thermometer,  technically equivalent to the sensors that are associated with, and the monitoring devices monitor the electric home appliance.  FIG. 17 is a diagram showing an example of a data configuration of the correspondence table H17.  In this example, it is recorded that the monitoring device 103 and the monitoring device 104 of the electric home appliance 101 (air conditioner) are, respectively, a power meter and a thermometer and that the monitoring device 105 of the electric home appliance 102 (automatic cleaner) is a sound sensor (microphone));
a communicator configured to receive sensing data from the plurality of sensors (fig 4:212, par[0247]: The monitoring log receiving unit 212 technically equivalent to the communicator receives, via the communicating unit 201, a monitoring log transmitted from a plurality of monitoring devices such as power meter, sound sensor and thermometer, and a response to an inquiry made by the inquiry processing unit 208 to the monitoring device); and
a processor (fig 4:216, par[0251]: The log determining unit 216 determines an operational state (including an on/off state) of the electric home appliance using the electric home appliance log received by the electric home appliance log receiving unit 202) configured to determine the operation state of the at least one electronic apparatus (par[0251], [0260], [0359]), and compare the sensing data corresponding to the determined operation state with the received sensing data (par[0251] and fig 29:S2903; par[0427], [0428]: The log determining unit 216 compares the operational state determined based on the electric home appliance log and the operational state determined based on the monitoring log with each other using, for example, an operation state determination table T7 shown in FIG. 7 and determines whether or not the operational states are consistent) to determine whether an error occurs in the plurality of sensors and the at least one electronic apparatus (par[0260], [0308], [0321]: The log determining unit 216 of the server 200 uses an operational state indicated by an electric home appliance log transmitted from an electric home appliance and an operational state indicated by a monitoring log transmitted from a monitoring device and refers to the operation state determination table T7 to determine whether or not there is an electric home appliance for which an electric home appliance log and a monitoring log are inconsistent. The log determining unit 216 may determine a presence or absence of consistency between an electric home appliance log and a monitoring log by referring to, for example, information registered in the "monitoring log (1)" and information registered in the "electric home appliance log").
Matsuzaki does not explicitly disclose a server for managing a home network, comprising: a processor that compares the stored reference sensing data corresponding to the determined operation state.
Davis discloses a server for managing a home network, comprising: a processor that compares the stored reference sensing data corresponding to the determined operation state (fig 3:306, col 11 ln 34-42, col 11 ln 44-55, col 12 ln 20-36: The smart home controller may then compare the received sensor data to the set of equipment conditions corresponding to the same type of equipment as the piece of home equipment (reference 306). For example, if the temperature in the oven (e.g., 200 degrees) as detected by the sensors, is less than the normal operating temperature (e.g., 400 degrees) by more than the threshold variance (e.g., 25 degrees) when taking into account external factors and the current status of the oven, such as the current temperature setting for the oven (e.g., 400 degrees), whether the oven has been turned on and/or is plugged in, whether there has been sufficient time to preheat the oven to the desired temperature setting (e.g., 10 minutes), etc., the smart home controller may determine that a failure has occurred in the oven).
One of ordinary skill in the art would be aware of both the Matsuzaki and the Davis references since both pertain to the field of home automation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Matsuzaki to implement the stored reference sensing data feature as disclosed by Davis to gain the functionality of determining whether the piece of home equipment needs to be repaired by comparing the stored reference sensor data to the one or more equipment conditions corresponding to the matching type of equipment, and when the piece of home equipment needs to be repaired, transmit, via the communication network, a notification to a repair service provider for scheduling a repair of the piece of home equipment.

Regarding claim 2, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to:
determine whether each of the sensing data received from the plurality of sensors is within a predetermined allowable range of reference sensing data for each of a plurality of sensors corresponding to the determined operation state (Davis col 17 ln 19-34 and fig 5:506: The equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance.  Furthermore, an equipment condition may be satisfied when the sensor data differs from at least some of the data included in the equipment condition.  For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner), and
determine whether an error occurs in the plurality of sensors and the at least one electronic apparatus based on the determination (Davis fig 5:508, col 18 ln 18-28: The smart home controller 120 may obtain a set of equipment conditions for the same type of home equipment as the piece of home equipment, which when satisfied, may be indicative of a failure of the piece of home equipment (block 504). A failure may be identified if the temperature in the room is not within the threshold variance of the temperature set by the user, within the threshold period of time. The received sensor data may then be compared to the set of equipment conditions (block 506) to determine whether a failure has occurred in the piece of home equipment (block 508)).

Regarding claim 3, Matsuzaki in view of Davis discloses the server as claimed in claim 2, wherein the processor is further configured to:
based on a sensor beyond the predetermined allowable range among the plurality of sensors being a predetermined ratio (Matsuzaki fig 7:case(5) and case (8): The determination unit 216 may determine whether each of the sensing data received from the two sensors “monitoring logs 1 and 2” is within a predetermined allowable range, and if the total number of sensing data to be compared is 2 (two), the ratio may be determined to be 2/2. A predetermined ratio may be determined to compare scores based on information on the inconsistency), determine that an error occurs in the at least one electronic apparatus in relation to the determined operation state (Matsuzaki fig 29:S2903, par[0427]: if |P1-P2| is less than the threshold QP (yes in S2903) and the power consumption has not noticeably changed being a predetermined ratio or more, , the log determining unit 216 determines that the air conditioner is kept in an on-state despite being controlled to an off-state technically means the error occurs in the at least one electronic apparatus in relation to the determined operation state), and
based on the sensor beyond the predetermined allowable range among the plurality of sensors being the predetermined ratio (Matsuzaki fig 7:case(2)-case(5): The determination unit 216 may determine whether each of the sensing data received from the two sensors “monitoring logs 1 and 2” is within a predetermined allowable range, and if the total number of sensing data to be compared is 2 (two), the ratio may be determined to be 2/2. A predetermined ratio may be determined to compare scores based on information on the inconsistency), determine that an error occurs in the sensor beyond the predetermined allowable range  (Matsuzaki par[0315]: since the monitoring logs of the power meter and the thermometer both indicate an on-state, it is likely that the air conditioner is in the on-state.  The transmission of an electric home appliance log indicating an off-state from the air conditioner regardless of this fact suggests that it is highly likely that a failure of the network unit of the air conditioner has occurred “sensor section” although a failure of a main body unit of the air conditioner has not occurred) and (Davis col 17 ln 15-34: This scenario describes the error occurs in the sensor beyond the predetermined allowable range as being the predetermined ratio or less , wherein the equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. Furthermore, an equipment condition may be satisfied when the sensor data differs from at least some of the data included in the equipment condition.  For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner).
Matsuzaki in view of Davis discloses the claimed invention except for associating of range of ratio with the failure of the sensor and the electronic apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the optimum range of ratio in association with the failure of the sensor and the electronic apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to, based on the operation state of the at least one electronic apparatus being a new operation state (Davis col 12 ln 8-19, col 17 ln 15-34: Based on the obtained temperature data, the smart home controller may adjust the normal operating refrigerator temperature to 37 degrees with a threshold variance of 3 degrees, technically equivalent to the storing of a new operation state), store sensing data received from each of the plurality of sensors at a time point corresponding to the new operation state in the storage as reference sensing data corresponding to the new operation state (Davis fig 5:502-504-506, col 17 ln 15-34: The smart home controller 120 may obtain a set of equipment conditions for the same type of home equipment as the piece of home equipment, which when satisfied, may be indicative of a failure of the piece of home equipment (block 504). The equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner).

Regarding claim 5, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to, based on the operation state of the at least one electronic apparatus being a new operation state (Davis col 12 ln 8-19, col 17 ln 15-34: Based on the obtained temperature data, the smart home controller may adjust the normal operating refrigerator temperature to 37 degrees with a threshold variance of 3 degrees, technically equivalent to the storing of a new operation state), store sensing data indicating a change in sensing value at a time point corresponding to the new operation state among a plurality of sensing data respectively received from the plurality of sensors in the storage as reference sensing data corresponding to the new operation state (Davis fig 5:504-506, col 17 ln 15-34: The smart home controller 120 may obtain a set of equipment conditions for the same type of home equipment as the piece of home equipment, which when satisfied, may be indicative of a failure of the piece of home equipment (block 504). The equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner).

Regarding claim 6, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to, based on the operation state of the at least one electronic apparatus being determined after a new sensor is registered in the home network (Davis col 7 ln 60-65: The smart home controller 120 may analyze the operational data to develop a baseline model for normal operation of the plurality of smart devices 110.  When new operational data technically equivalent to a new sensor is received, the smart home controller 120 may store the new data in the database 122), store sensing data received from the new sensor at a time point corresponding to the determined operation state in the storage as reference sensing data of the new sensor with respect to the determined operation state (Davis col 7 ln 60-65: The smart home controller 120 may analyze the operational data to develop a baseline model for normal operation of the plurality of smart devices 110.  When new operational data technically equivalent to a new sensor is received, the smart home controller 120 may store the new data in the database 122 and then compare the new operational data to the baseline model in order to determine variations from normal operation indicative of an equipment failure).

Regarding claim 7, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to:
receive state information from the at least one electronic apparatus (Matsuzaki par[0251], [0260], [0359]: The log determining unit 216 determines an operational state (including an on/off state) of the electric home appliance using the electric home appliance log received by the electric home appliance log receiving unit 202)), and
determine the operation state of the at least one electronic apparatus based on the received state information (Matsuzaki par[0251] and fig 29:S2903; par[0427], [0428]: The log determining unit 216 compares the operational state determined based on the electric home appliance log and the operational state determined based on the monitoring log with each other using, for example, an operation state determination table T7 shown in FIG. 7 and determines whether or not the operational states are consistent).

Regarding claim 8, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to control the communicator to transmit information on a device determined to have an error among the at least one electronic apparatus and the plurality of sensors to a user terminal device (Matsuzaki fig 19, par[0197], [0313]: The server 200 compares an operational state indicated by an electric home appliance log notified from the air conditioner with an operational state indicated by the monitoring logs notified from the monitoring devices, and when determining that both operational states are inconsistent, recognizes that a failure has occurred in the air conditioner or in the network unit of the air conditioner. Subsequently, the server 200 notifies information on a possibility of a malfunction of the air conditioner to the mobile device 300 while the user (in other words, the mobile device 300) is still within a prescribed range. When it is determined in S107 that there is an electric home appliance for which the electric home appliance log and the monitoring log are inconsistent and, at the same time, when it is determined in S108 that the mobile device 300 is present within the prescribed range, the notification determining unit 204 of the server 200 determines it necessary to notify malfunction information and the mobile notifying unit 214 transmits the malfunction information to the mobile device 300 ).

Regarding claim 9, Matsuzaki in view of Davis discloses the server as claimed in claim 1, wherein the processor is further configured to control the communicator to transmit information on the determined operation state to a user terminal device along with information on a device determined to have an error among the at least one electronic apparatus and the plurality of sensors (Matsuzaki fig 19, par[0314]: The example shown in FIG. 19 shows the notification screen G19 that is displayed when an electric home appliance log indicating an off-state is transmitted from the air conditioner but a monitoring log indicating that the air conditioner is in an on-state is transmitted from a corresponding monitoring device.  Therefore, a message reading "While the air conditioner notifies an off-state, an on-state of the air conditioner has been monitored by the power meter and the thermometer." is displayed on the notification screen G19).

Regarding claim 10, Matsuzaki discloses a method of a server for managing a home network, the method comprising:
storing (fig 4:211, par[0243], [0245]: The corresponding monitoring device recording unit 211 records a correspondence table H17 showing a correspondence relationship between an electric home appliance and a monitoring device that monitors the electric home appliance) an operation state of at least one electronic apparatus in the home network and reference sensing data for each of a plurality of sensors (fig 4:211 & fig 17, par[0245]: The server 200 comprises a corresponding monitoring device recording unit 211 that records a correspondence table H17 showing a correspondence relationship between an electric home appliance technically equivalent to the electronic apparatus and a monitoring devices such as power meter, sound sensor and thermometer,  technically equivalent to the sensors that are associated with, and the monitoring devices monitor the electric home appliance.  FIG. 17 is a diagram showing an example of a data configuration of the correspondence table H17.  In this example, it is recorded that the monitoring device 103 and the monitoring device 104 of the electric home appliance 101 (air conditioner) are, respectively, a power meter and a thermometer and that the monitoring device 105 of the electric home appliance 102 (automatic cleaner) is a sound sensor (microphone));
receiving sensing data from the plurality of sensors (fig 4:212, par[0247]: The monitoring log receiving unit 212 technically equivalent to the communicator receives, via the communicating unit 201, a monitoring log transmitted from a plurality of monitoring devices such as power meter, sound sensor and thermometer, and a response to an inquiry made by the inquiry processing unit 208 to the monitoring device); and
determining the operation state of the at least one electronic apparatus (par[0251], [0260], [0359]); and 
comparing the sensing data corresponding to the determined operation state with the received sensing data (par[0251] and fig 29:S2903; par[0427], [0428]: The log determining unit 216 compares the operational state determined based on the electric home appliance log and the operational state determined based on the monitoring log with each other using, for example, an operation state determination table T7 shown in FIG. 7 and determines whether or not the operational states are consistent), and determining whether an error occurs in the plurality of sensors and the at least one electronic apparatus (par[0260], [0308], [0321]: The log determining unit 216 of the server 200 uses an operational state indicated by an electric home appliance log transmitted from an electric home appliance and an operational state indicated by a monitoring log transmitted from a monitoring device and refers to the operation state determination table T7 to determine whether or not there is an electric home appliance for which an electric home appliance log and a monitoring log are inconsistent. The log determining unit 216 may determine a presence or absence of consistency between an electric home appliance log and a monitoring log by referring to, for example, information registered in the "monitoring log (1)" and information registered in the "electric home appliance log").
Matsuzaki does not explicitly disclose a method, comprising the feature of comparing the stored reference sensing data corresponding to the determined operation state.
Davis discloses a method, comprising the feature of comparing the stored reference sensing data corresponding to the determined operation state (fig 3:306, col 11 ln 34-42, col 11 ln 44-55, col 12 ln 20-36: The smart home controller may then compare the received sensor data to the set of equipment conditions corresponding to the same type of equipment as the piece of home equipment (reference 306). For example, if the temperature in the oven (e.g., 200 degrees) as detected by the sensors, is less than the normal operating temperature (e.g., 400 degrees) by more than the threshold variance (e.g., 25 degrees) when taking into account external factors and the current status of the oven, such as the current temperature setting for the oven (e.g., 400 degrees), whether the oven has been turned on and/or is plugged in, whether there has been sufficient time to preheat the oven to the desired temperature setting (e.g., 10 minutes), etc., the smart home controller may determine that a failure has occurred in the oven).
One of ordinary skill in the art would be aware of both the Matsuzaki and the Davis references since both pertain to the field of home automation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Matsuzaki to implement the stored reference sensing data feature as disclosed by Davis to gain the functionality of determining whether the piece of home equipment needs to be repaired by comparing the stored reference sensor data to the one or more equipment conditions corresponding to the matching type of equipment, and when the piece of home equipment needs to be repaired, transmit, via the communication network, a notification to a repair service provider for scheduling a repair of the piece of home equipment.

Regarding claim 11, Matsuzaki in view of Davis discloses the method as claimed in claim 10, wherein the determining whether the error occurs comprises:
determining whether each of the sensing data received from the plurality of sensors is within a predetermined allowable range of reference sensing data of each of a plurality of sensors corresponding to the determined operation state (Davis col 17 ln 19-34 and fig 5:506: The equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. Furthermore, an equipment condition may be satisfied when the sensor data differs from at least some of the data included in the equipment condition.  For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner), and
determining whether an error occurs in the plurality of sensors and the at least one electronic apparatus based on the determination (Davis fig 5:508, col 18 ln 18-28: The smart home controller 120 may obtain a set of equipment conditions for the same type of home equipment as the piece of home equipment, which when satisfied, may be indicative of a failure of the piece of home equipment (block 504). A failure may be identified if the temperature in the room is not within the threshold variance of the temperature set by the user, within the threshold period of time. The received sensor data may then be compared to the set of equipment conditions (block 506) to determine whether a failure has occurred in the piece of home equipment (block 508)).

Regarding claim 12, Matsuzaki in view of Davis discloses the method as claimed in claim 11, wherein the determining whether the error occurs comprises:
based on a sensor beyond the predetermined allowable range among the plurality of sensors being a predetermined ratio (Matsuzaki fig 7:case(5) and case (8): The determination unit 216 may determine whether each of the sensing data received from the two sensors “monitoring logs 1 and 2” is within a predetermined allowable range, and if the total number of sensing data to be compared is 2 (two), the ratio may be determined to be 2/2. A predetermined ratio may be determined to compare scores based on information on the inconsistency), determine that an error occurs in the at least one electronic apparatus in relation to the determined operation state (Matsuzaki fig 29:S2903, par[0427]: if |P1-P2| is less than the threshold QP (yes in S2903) and the power consumption has not noticeably changed being a predetermined ratio or more, , the log determining unit 216 determines that the air conditioner is kept in an on-state despite being controlled to an off-state technically means the error occurs in the at least one electronic apparatus in relation to the determined operation state), and
based on the sensor beyond the predetermined allowable range among the plurality of sensors being the predetermined ratio (Matsuzaki fig 7:case(2)-case(5): The determination unit 216 may determine whether each of the sensing data received from the two sensors “monitoring logs 1 and 2” is within a predetermined allowable range, and if the total number of sensing data to be compared is 2 (two), the ratio may be determined to be 2/2. A predetermined ratio may be determined to compare scores based on information on the inconsistency), determine that an error occurs in the sensor beyond the predetermined allowable range  (Matsuzaki par[0315]: since the monitoring logs of the power meter and the thermometer both indicate an on-state, it is likely that the air conditioner is in the on-state.  The transmission of an electric home appliance log indicating an off-state from the air conditioner regardless of this fact suggests that it is highly likely that a failure of the network unit of the air conditioner has occurred “sensor section” although a failure of a main body unit of the air conditioner has not occurred) and (Davis col 17 ln 15-34: This scenario describes the error occurs in the sensor beyond the predetermined allowable range as being the predetermined ratio or less , wherein the equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. Furthermore, an equipment condition may be satisfied when the sensor data differs from at least some of the data included in the equipment condition.  For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner).
Matsuzaki in view of Davis discloses the claimed invention except for associating of range of ratio with the failure of the sensor and the electronic apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the optimum range of ratio in association with the failure of the sensor and the electronic apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 13, Matsuzaki in view of Davis discloses the method as claimed in claim 10, wherein the storing comprises, based on the operation state of the at least one electronic apparatus being a new operation state (Davis col 12 ln 8-19, col 17 ln 15-34: Based on the obtained temperature data, the smart home controller may adjust the normal operating refrigerator temperature to 37 degrees with a threshold variance of 3 degrees, technically equivalent to the storing of a new operation state), storing sensing data received from each of the plurality of sensors at a time pint corresponding to the new operation state as reference sensing data corresponding to the new operation state (Davis fig 5:502-504-506, col 17 ln 15-34: The smart home controller 120 may obtain a set of equipment conditions for the same type of home equipment as the piece of home equipment, which when satisfied, may be indicative of a failure of the piece of home equipment (block 504). The equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner).

Regarding claim 14, Matsuzaki in view of Davis discloses the method as claimed in claim 10, wherein the storing comprises, based on the operation state of the at least one electronic apparatus being a new operation state (Davis col 12 ln 8-19, col 17 ln 15-34: Based on the obtained temperature data, the smart home controller may adjust the normal operating refrigerator temperature to 37 degrees with a threshold variance of 3 degrees, technically equivalent to the storing of a new operation state), storing sensing data indicating a change in sensing value at a time point corresponding to the new operation state among a plurality of sensing data respectively received from the plurality of sensors as reference sensing data corresponding to the new operation state (Davis fig 5:504-506, col 17 ln 15-34: The smart home controller 120 may obtain a set of equipment conditions for the same type of home equipment as the piece of home equipment, which when satisfied, may be indicative of a failure of the piece of home equipment (block 504). The equipment conditions may include normal operating characteristics given the status of the piece of home equipment as well as a threshold variance. For example, an equipment condition may be satisfied when the sensor data differs from the normal operating characteristics, when the sensor data differs from the normal operating characteristics by more than a threshold variance, when the sensor data is above the normal operating characteristics, when the sensor data is below the normal operating characteristics, when the sensor data is above the normal operating characteristics by more than the threshold variance, when the sensor data is below the normal operating characteristics by more than the threshold variance, or in any other suitable manner).

Regarding claim 15, Matsuzaki in view of Davis discloses the method as claimed in claim 10, wherein the storing comprises, based on the operation state of the at least one electronic apparatus being determined after a new sensor is registered in the home network (Davis col 7 ln 60-65: The smart home controller 120 may analyze the operational data to develop a baseline model for normal operation of the plurality of smart devices 110.  When new operational data technically equivalent to a new sensor is received, the smart home controller 120 may store the new data in the database 122), storing sensing data received from the new sensor at a time point corresponding to the determined operation state as reference sensing data of the new sensor with respect to the determined operation state (Davis col 7 ln 60-65: The smart home controller 120 may analyze the operational data to develop a baseline model for normal operation of the plurality of smart devices 110.  When new operational data technically equivalent to a new sensor is received, the smart home controller 120 may store the new data in the database 122 and then compare the new operational data to the baseline model in order to determine variations from normal operation indicative of an equipment failure).



Conclusion
US2010/0057649A1 to Lee discloses a system for fault prediction in a home network includes: a context generator for generating context information based on status data collected in real time 
about components of the home network; a specification interpreter for generating knowledge rules for fault detection by using specifications of the components of the home network; a context analyzer for analyzing if the context information meet the knowledge rules to classify the context information into normal situation contexts and abnormal situation contexts; a context pattern learner for generating new knowledge rules based on the abnormal situation contexts and fault rules corresponding to the abnormal situation contexts; a knowledge rule database for storing and managing the knowledge rules and the new knowledge rules; and a fault predictor for analyzing a correlation between the knowledge rules or the new knowledge rules and the generated context information, thereby predicting faults to be generated.
Patent US5510975 to Ziegler discloses a home automation system is provided that has addressable input modules and sensors that provide input signals relating to at least one of the condition of the input modules or a sensed condition, an interface coupled to the input modules and sensors to receive and transmit the input signals and control signals, and a computer coupled to the interface and which receives the input signals from the interface and transmits the control signals to the interface.  
The computer receives the input signals from the interface, determines which rules of a stored set of rules are dependent on the input values, produces output values in accordance with those rules that are determined to be dependent on the input values, with at least one such rule producing output values via an arithmetic operation having more than two distinct values, generates control signals as a function of the output values, and transmits the control signals to the interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685